Exhibit 10.7.3

 

AMENDMENT NO. 3

TO

ADMINISTRATIVE AND INVESTMENT SERVICES AGREEMENT

between

State Street Bank and Trust Company

and the

American Bar Retirement Association

 

WHEREAS, State Street Bank and Trust Company, a Massachusetts trust company
(“State Street”), and the American Bar Retirement Association, an Illinois
not-for-profit corporation (“ABRA”) have heretofore entered into an
Administrative and Investment Services Agreement (As Amended and Restated),
dated November 18, 2002 (the “AISA Agreement”);

 

WHEREAS, Section 16.07 of the AISA Agreement provides that it can be amended by
written agreement between State Street and ABRA; and

 

WHEREAS, State Street and ABRA desire to amend the AISA Agreement to provide for
an extension of its term, a change in State Street’s fees and a change in the
amount and type of marketing services to be provided by State Street and in
certain other respects.

 

NOW, THEREFORE, in consideration of the mutual promises set forth below and
other good and valuable consideration the receipt of which is hereby
acknowledged, effective October 1, 2005, State Street and ABRA hereby agree as
follows:

 

1. The last sentence of Section 7.06(b) is amended in its entirety to read as
follows: “State Street and ABRA acknowledge that the earnings attributable to
Trust assets transferred to such account shall accrue to the benefit of State
Street and have been taken into account in their negotiations with respect to
the fees payable to State Street under Section I of Appendix C attached hereto,
and in furtherance thereof, State Street shall, from time to time as reasonably
requested by ABRA, provide to it an accounting of the amount of such earnings.”

 

2. Section 8.01 is amended in its entirety to read as follows:

 

“State Street shall market the Program through the ABRA Program Services Unit to
persons and entities who are Qualified Employers or who reasonably can be
expected to become Qualified Employers. No later than the Board meeting during
the third calendar quarter of 2005 and of each year thereafter until the
Transfer Completion Date, State Street shall deliver to ABRA a proposed Annual
Marketing Plan for the next succeeding calendar year. Each proposed Annual
Marketing Plan shall contain proposals describing marketing activities and sales
goals for the applicable period. Marketing activities shall include one or more
of the following activities: (a) Creation of print materials and production of
such materials, including, but not limited to, concepts, design work for
literature and advertisements and advertisement placement; (b) purchase of
images, photography and other art; (c) marketing website redesign, content
development, optimization and ongoing maintenance of such content and web
platform, to the extent not otherwise required by Section 6.05; (d) media for
print and internet; (e) public relations; (f) events at seminars, conferences
and other venues; (g) referral programs; (h) project management; (i) any other
activities that State Street may designate. Each



--------------------------------------------------------------------------------

proposed Annual Marketing Plan also shall contain sales goals for the number of
additional new Plans, net additional participants and new assets for the year
derived from contributions and conversions less assets associated with Plans
that cease participation in the Program (excluding assets withdrawn from the
Program due to distributions to Participants on account of termination of
employment, hardship or similar events) to be added to the Program, provided
that such goals shall include (i) an increase of 14,500 net additional
Participants by December 31, 2008 over the number of Participants as of December
31, 2002, and (ii) a description of the information (including demographic and
other data as may be reasonably requested by ABRA) relied upon and the
methodology used by State Street to develop such plan and sales goals. The
proposed Annual Marketing Plan shall be presented in sufficient detail to enable
ABRA to evaluate the level and type of effort, including the amount of the
direct costs thereof, to be expended by State Street in carrying out such plan,
it being understood that such expenditures shall in no event be less than (i)
for the proposed marketing activities, $731,000 for 2005, and $900,000 for each
of 2006, 2007 and 2008; and (ii) to achieve the proposed sales goals, $1,400,000
for each of 2005, 2006, 2007 and 2008.

 

ABRA shall review each such proposed Annual Marketing Plan and shall be entitled
to make recommendations to State Street regarding such plan and the various
marketing activities and sales goals set forth therein. ABRA and State Street
shall consult with each other in good faith for the purpose of agreeing to such
Annual Marketing Plan and marketing activities and sales goals set forth
therein, prior to the meeting of the Board during the fourth calendar quarter
during the year preceding the year covered by such plan. State Street shall
carry out the Annual Marketing Plan as so agreed and shall use its best efforts
to carry out the marketing activities and to achieve the annual sales goals
established thereby. Notwithstanding the foregoing, ABRA and State Street may
agree that the minimum amounts required to be expended pursuant to the Annual
Marketing Plan for years beginning after December 31, 2005 shall be reallocated
among marketing activities and the achievement of sales goals, provided that the
aggregate annual amount of such expenditures shall in no event be less than
$2,300,000.”

 

3. Section 8.02 is amended by adding the following new sentence at the end
thereof: “The report required by this Section 8.02 for the fourth quarter of
each calendar year shall contain an accounting of the direct expenditures made
by State Street pursuant to the Annual Marketing Plan, by category, for the
annual period covered by such report.”

 

4. Section 11.01 is amended by deleting the last sentence thereof in its
entirety and by amending the penultimate sentence thereof (prior to such
deletion) to read as follows: “The cost of such consultant shall be paid (or
reimbursed) by the Trusts or the ABA Members Collective Trust subject to Section
13.04.”

 

5. Section 15.01 is amended by substituting the year “2008” for the year “2006”
in each place where the latter year appears therein.

 

6. Section 15.03 is amended by deleting the last sentence thereof in its
entirety.

 

7. The first sentence of Section 15.09 is amended in its entirety to read as
follows: “State Street shall arrange for the transfer, no later than the
Transfer Completion Date, of the

 

2



--------------------------------------------------------------------------------

assets of the Trusts and, to the extent applicable, the ABA Members Collective
Trust, in accordance with the terms of the Trusts, the ABA Members Collective
Trust and the ABA Members Plans to any person permissible under applicable laws
and regulations and designated in writing by ABRA.”

 

8. Appendix A is amended by deleting in its entirety the last sentence of the
eighth paragraph appearing under the caption “Standards Compliance Procedure”
appearing therein and by amending the penultimate sentence thereof (prior to
such deletion) to read as follows: “The cost of such survey shall be paid (or
reimbursed) by the Trusts or the ABA Members Collective Trust subject to Section
13.04.”

 

9. Appendix C is amended by substituting the following new paragraphs (a) and
(b), for paragraphs (a) and (b) appearing therein:

 

“(a) The Program Expense Fee shall be calculated according to the following
schedule as applied to the aggregate value of assets held by the Funds described
in Section 2.01 (plus $506,000 for the period beginning on October 1, 2005 and
ending on December 31, 2005):

 

First $2 Billion

   .40 %

Next $1 Billion

   .31 %

Next $1 Billion

   .21 %

Over $4 Billion

   .13 %

 

(b) As of the first day of each month, State Street shall convert the amount of
Program Expense Fee payable for such month, after any adjustment required by
Appendix E, into a daily asset charge. Such daily charge shall be accrued each
day as a charge against all Program assets other than those held under Self
Managed Option accounts. Such accrued daily charges shall be paid to State
Street at the end of each month.”

 

10. Appendix C is further amended by substituting the following new schedule for
the schedule contained in Section II (captioned “Trust, Management and
Administration Fee”):

 

“First $1 Billion

   .211 %

Next $1.8 Billion

   .067 %

Over $2.8 Billion

   .029 %”

 

11. Appendix E is amended by deleting from the chart set forth therein
references to “Deletion of yearly participant account statement (Annual Plan
Summary Statement)” and the corresponding “Fee Reduction.”

 

12. The provisions of this amendment shall be effective on and after October 1,
2005 and, except as modified hereby, the AISA Agreement shall remain in full
force and effect, without modification or waiver.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized officers on this 18th day of August, 2005.

 

STATE STREET BANK AND TRUST COMPANY

By:

 

/s/    Philip Lussier

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

--------------------------------------------------------------------------------

AMERICAN BAR RETIREMENT ASSOCIATION

By:

 

/s/    Stuart Lewis

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

4